DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrase “reducing the temperature of the flowing as to a temperature at which the catalyst structure catalyzes the hydrogen generation reaction, in which the temperature is between 200°C and 450°C” (see lines 10-13) is unclear, since one does not know whether a gas comprising carbon monoxide and stream or a cooling fluid is flowing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14-15, 19-21, 44 and 46 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mann et al. (CA 2511720).
Regarding claim 1, Mann et al. discloses a water gas shift (WGS) reactor system, comprising: a housing (shell, 101); a reaction tube (catalyst tube, 109) disposed in the housing (101), wherein a reaction channel is defined within the reaction tube (109) and a cooling fluid channel is defined between the housing (101) and the reaction tube (109), since the catalyst tube are cooled by the inlet feed stream; a catalyst disposed in the reaction channel, in the reactive zone, the catalyst configured to catalyze a hydrogen generation reaction; and a heat transfer material (metal foam, static mixing type inserts) disposed in the reaction channel, in which the heat transfer material comprises a foam (see figures 1, 2 and 6 and paragraphs 36-47 and 60), since the catalyst tube (109) included insert elements (124) for non-reactive or reduced activity zone including metal foam, static mixing type inserts (see figure 2 and paragraph 44) and the non-reactive insert cam be ceramic foam (see paragraph 45).
Regarding claim 2, Mann et al. discloses a WGS reactor system wherein the catalyst comprises: a first catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a first temperature range; and a second catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a second temperature range lower than the first temperature range (see figures 1, 2 and 6 and paragraph 36-47 and 60), since one or more shorter length pieces of the structured packing can be stacked end-to-end in various multiples and combinations to form a number of different length non-reactive or reduced activity zones interspersed with different length zones of the reactive catalyst as required to achieve the desired configuration (see paragraph 44), a vary of catalysts can be used (see paragraph 46), and catalyst tube shapes can also be varied to increase catalyst volume at different portions of the tube (see paragraph 60).
Regarding claim 3, Mann et al. discloses a WGS reactor system wherein the heat transfer material is disposed in the reaction channel between the first catalyst and the second catalyst (see figures 1, 2 and 6 and paragraphs 36-47 and 60).
Regarding claims 4-5, Mann et al. discloses a WGS reactor system wherein the first catalyst is configured to catalyze the hydrogen generation reaction at a temperature of between 200°C and 450°C; and wherein the second catalyst is configured to catalyze the hydrogen generation reaction at a temperature of between 180°C and 350°C (see figures 1, 2 and 6 and paragraphs 36-47 and 60).
Regarding claim 14, Mann et al. discloses a WGS reactor system wherein the heat transfer material comprises a fin (shield, 116) (see figures 1, 2 and 6 and paragraphs 36-47 and 60), since Mann et al. discloses that the vertical height of the shield (116) can be selected to approximate the catalyst temperature profile as close to the maximum reaction rate profile as possible, by reducing the catalyst tube area exposed to and cooled by the inlet feed stream (see figures 1-2 and paragraph 39).
Regarding claim 15, Mann et al. discloses a WGS reactor system  comprising a cooling channel heat transfer material (shield, 116) disposed in the cooling fluid channel (see figures 1, 2 and 6 and paragraphs 36-47 and 60), since Mann et al. discloses that the vertical height of the shield (116) can be selected to approximate the catalyst temperature profile as close to the maximum reaction rate profile as possible, by reducing the catalyst tube area exposed to and cooled by the inlet feed stream (see figures 1-2 and paragraph 39).
Regarding claims 19-21, Mann et al. discloses a WGS reactor system comprising multiple reaction tubes disposed in the housing; wherein an inlet of the reaction channel and an outlet of the cooling fluid channel are disposed at a first end of the WGS reactor; and wherein an inlet of the reaction channel is in fluid communication with an outlet of the cooling fluid channel (see figures 1, 2 and 6 and paragraphs 36-47 and 60).
Regarding claim 44, Mann et al. discloses a water gas shift (WGS) reactor system, comprising: a housing (shell, 101); multiple reaction tubes (catalyst tube, 109) disposed in the housing (shell, 101), wherein a reaction channel is defined within each reaction tube (109) and a cooling fluid channel is defined between the housing (101) and the reaction tubes (109), since the catalyst tube are cooled by the inlet feed stream; a catalyst disposed in the reaction channel of each reaction tube (109), the catalyst configured to catalyze a hydrogen generation reaction; and a heat transfer material (insert device, 124) disposed in each reaction channel (see figures 1, 2 and 6 and paragraphs 36-47 and 60).
Regarding claim 46, Mann et al. discloses a WGS reactor system wherein the catalyst comprises: a first catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a first temperature range; and a second catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a second temperature range lower than the first temperature range (see figures 1, 2 and 6 and paragraph 36-47 and 60), since one or more shorter length pieces of the structured packing can be stacked end-to-end in various multiples and combinations to form a number of different length non-reactive or reduced activity zones interspersed with different length zones of the reactive catalyst as required to achieve the desired configuration (see paragraph 44), a vary of catalysts can be used (see paragraph 46), and catalyst tube shapes can also be varied to increase catalyst volume at different portions of the tube (see paragraph 60).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7, 13, 16, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (CA 2511720 A1).
Regarding claim 6, Mann et al. fails to disclose a WGS reactor system wherein a distance between the heat transfer material and an inlet of the reaction channel is less than a distance between the catalyst structure and the inlet of the reaction channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a distance between the heat transfer material and an inlet of the reaction channel is less than a distance between the catalyst structure and the inlet of the reaction channel, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 7, Mann et al. discloses a WGS reactor system wherein the catalyst comprises a catalyst configured to catalyze the hydrogen generation reaction at a temperature of between 200°C and 450°C (see figures 1, 2 and 6 and paragraphs 36-47 and 60).
Regarding claim 13, Mann et al. fails to discloses a WGS reactor system wherein the foam has a porosity of between 5 ppi and 30 ppi.
It would have been an obvious matter of design choice to have a WGS reactor system wherein the foam has a porosity of between 5 pores per inch ppi and 30 ppi, since applicant has not disclosed that having a WGS reactor system wherein the foam has a porosity of between 5 pores per inch ppi and 30 ppi solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a WGS reactor system wherein the foam has a porosity of between 5 pores per inch ppi and 30 ppi.
Regarding claim 16, Mann et al. fails to disclose a WGS reactor system wherein the cooling channel heat transfer material comprises a foam.
However, Mann et al. discloses that the vertical height of the shield (116) can be selected to approximate the catalyst temperature profile as close to the maximum reaction rate profile as possible, by reducing the catalyst tube area exposed to and cooled by the inlet feed stream (see figures 1-2 and paragraph 39) and metal foam, static mixing inserts (124) within the catalyst tube (109) (see paragraph 44).
It would have been obvious to choose metal foam, static mixing inserts from a finite number of identified, predictable solution for ways of heat transfer of heat dissipation, i.e., it would have been “obvious to try” the specific structure of metal foam, static inserts to transfer heat or to dissipate heat.
Regarding claim 39, Mann et al. discloses a water gas shift (WGS) reactor system, comprising: a housing (shell, 101); a reaction tube (catalyst tube, 109) disposed in the housing (101), wherein a reaction channel is defined within the reaction tube (109) and a cooling fluid channel is defined between the housing (101) and the reaction tube (109), since the catalyst tube are cooled by the inlet feed stream; a catalyst disposed in the reaction channel, in the reactive zone, the catalyst configured to catalyze a hydrogen generation reaction; and a heat transfer material (metal foam, static mixing type inserts) disposed in the reaction channel; and a cooling channel heat transfer material (shield, 116) disposed in the cooling fluid channel (see figures 1, 2 and 6 and paragraphs 36-47 and 60). since Mann et al. discloses that the vertical height of the shield (116) can be selected to approximate the catalyst temperature profile as close to the maximum reaction rate profile as possible, by reducing the catalyst tube area exposed to and cooled by the inlet feed stream (see figures 1-2 and paragraph 39).
Mann et al. fails to disclose that the cooling channel heat transfer material comprises a foam.
However, Mann et al. discloses that the vertical height of the shield (116) can be selected to approximate the catalyst temperature profile as close to the maximum reaction rate profile as possible, by reducing the catalyst tube area exposed to and cooled by the inlet feed stream (see figures 1-2 and paragraph 39) and metal foam, static mixing inserts (124) within the catalyst tube (109) (see paragraph 44).
It would have been obvious to choose metal foam, static mixing inserts from a finite number of identified, predictable solution for ways of heat transfer of heat dissipation, i.e., it would have been “obvious to try” the specific structure of metal foam, static inserts to transfer heat or to dissipate heat.
Regarding claim 41, Mann et al. discloses a WGS reactor system wherein the catalyst comprises: a first catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a first temperature range; and a second catalyst disposed in the reaction channel and configured to catalyze the hydrogen generation reaction in a second temperature range lower than the first temperature range (see figures 1, 2 and 6 and paragraph 36-47 and 60), since one or more shorter length pieces of the structured packing can be stacked end-to-end in various multiples and combinations to form a number of different length non-reactive or reduced activity zones interspersed with different length zones of the reactive catalyst as required to achieve the desired configuration (see paragraph 44), a vary of catalysts can be used (see paragraph 46), and catalyst tube shapes can also be varied to increase catalyst volume at different portions of the tube (see paragraph 60).
Claim(s) 8-11, 40 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (CA 2511720 A1) as applied to claim 1 above, and further in view of Blanchet et al. (US 2017/0021324 A1).
	Regarding claims 8-9 and 11, Mann et al. fails to disclose a WGS reactor system wherein the catalyst comprises a foam comprising a catalyst material; wherein the catalytic foam comprises a foam substrate; and wherein the catalyst material is disposed on the foam substrate; wherein the catalyst comprises catalyst pellets.
	Blanchet et al. discloses catalysts may comprise pellets and may comprise a catalytic coating disposed on structured support (e.g., honeycomb, wall flow, flow-through, fiber, mesh, screen, corrugated foil, stamped foil, metal or ceramic foam, perforated foil, etc.) (see paragraph 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a WGS reactor system wherein the catalyst comprises a foam comprising a catalyst material; wherein the catalytic foam comprises a foam substrate; and wherein the catalyst comprises catalyst pellets, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 10, the combined teachings of Mann et al. and Blanchet et al. fail to disclose a WGS reactor system wherein the foam has a porosity of between 5 pores per inch (ppi) and 30 ppi.
	It would have been an obvious matter of design choice to have a WGS reactor system wherein the foam has a porosity of between 5 pores per inch (ppi) and 30 ppi, since applicant has not disclosed that having a WGS reactor system wherein the foam has a porosity of between 5 pores per inch (ppi) and 30 ppi solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a WGS reactor system wherein the foam has a porosity of between 5 pores per inch (ppi) and 30 ppi.
Regarding claim 40, Mann et al. fails to disclose a WGS reactor system wherein the catalyst comprises a foam comprising a catalyst material.
	Blanchet et al. discloses catalysts may comprise pellets and may comprise a catalytic coating disposed on structured support (e.g., honeycomb, wall flow, flow-through, fiber, mesh, screen, corrugated foil, stamped foil, metal or ceramic foam, perforated foil, etc.) (see paragraph 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a WGS reactor system wherein the catalyst comprises a foam comprising a catalyst material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 45, Mann et al. fails disclose a WGS reactor system wherein the catalyst comprises a foam comprising a catalyst material.
Blanchet et al. discloses catalysts may comprise pellets and may comprise a catalytic coating disposed on structured support (e.g., honeycomb, wall flow, flow-through, fiber, mesh, screen, corrugated foil, stamped foil, metal or ceramic foam, perforated foil, etc.) (see paragraph 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a WGS reactor system wherein the catalyst comprises a foam comprising a catalyst material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 17-18, 22-23, 42-43 and 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art reference is Mann et al. (CA 2511720).
Regarding claims 17-18, 22-23, 42-43 and 47-48, Mann et al. fails to disclose or suggest a WGS reactor system wherein the housing comprises a cylindrical housing, and wherein the reaction tube is coaxial with the cylindrical housing; comprising an inner tube disposed in the reaction tube, wherein the reaction channel is defined by an annular space between the reaction tube and the inner tube, and wherein an inner cooling fluid channel is defined within the inner tube; wherein an outlet of the cooling fluid channel is configured to be in fluid communication with an inlet of a steam methane reformer (SMR); comprising a flow controller configured to control a flow rate of cooling fluid through the cooling fluid channel; comprising an inner tube disposed in the reaction tube, wherein the reaction channel is defined by an annular space between the reaction tube and the inner tube, and wherein an inner cooling fluid channel is defined within the inner tube; wherein an inlet of the reaction channel and an outlet of the cooling fluid channel are disposed at a first end of the WGS reactor; comprising an inner tube disposed in each reaction tube, wherein each reaction channel is defined by an annular space between the reaction tube and the corresponding inner tube, and wherein an inner cooling fluid channel is defined within each inner tube; wherein an inlet of each reaction channel and an outlet of each cooling fluid channel are disposed at a first end of the WGS reactor.
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art references are Farace et al. (CA 3041056 A1) and Mann et al. (CA 2511720).
Regarding claim 24, Farace et al. discloses a method for producing hydrogen in a water gas shift (WGS) reactor, since the reactor of the invention is suitable to accommodate water-gas shift converters (see page 29, lines 9-14), the method comprising: flowing a gas through a reaction channel defined within the reaction tube (catalyst tube which includes the inner tube (5, 15), outer tube (1,11), boundary (3, 13), inlet and outlet barrier (6,16)) (see figures 1-5 and page 10, line 9 through page 30, line 17).
Mann et al. discloses a method for producing hydrogen in a shift reactor (100), since Mann et al. disclose an example of commercially practiced exothermic-type gas phase catalytic reaction which can be practiced in reactor (100) include shift reaction for producing CO and H2 (see paragraph 37), the method comprising: flowing a cooling fluid through a cooling fluid channel defined between a housing (shell, 101) of a shift reactor (100) and a reaction tube (catalyst tube, 109) disposed in the housing (101), since the catalyst tube are cooled by the inlet feed stream (see figures 1-2 and paragraph 39), flowing a gas comprising carbon monoxide and hydrogen through a reaction channel defined within the reaction tube (109), in which flowing the gas through the reaction channel comprises: flowing the gas across a heat transfer material (insert device, 124) disposed in the reaction channel to transfer heat from the flowing gas to the cooling fluid in the cooling fluid channel; and flowing the gas across a catalyst disposed in the reaction channel, the catalyst configured to catalyze a hydrogen generation reaction (see figures 1, 2 and 6 and paragraph 36-47 and 60).
	The prior art references fail to disclose or suggest a method for producing hydrogen in a waster gas shift (WGS) reactor, the method comprising: flowing a gas comprising carbon monoxide and steam through a reaction channel defined within the reaction tube, in which flowing the gas through the reaction channel comprises: flowing the gas across a heat transfer material disposed in the reaction channel to transfer heat from the flowing gas to the cooling fluid in the cooling fluid channel, comprising reducing the temperature of the flowing as to a temperature at which the catalyst structure catalyzes the hydrogen generation reaction, in which the temperature is between 200°C and 450°C; and flowing the gas across a catalyst disposed in the reaction channel, the catalyst configured to catalyze a hydrogen generation reaction.
Claims 27-38 depend on claim 24.
Claims 49-53 are allowed.
The closest prior art references are Farace et al. (CA 3041056 A1) and Mann et al. (CA 2511720).
	Regarding claim 49, Farace et al. discloses a method for producing hydrogen in a water gas shift (WGS) reactor, since the reactor of the invention is suitable to accommodate water-gas shift converters (see page 29, lines 9-14), the method comprising: flowing a gas through a reaction channel defined within the reaction tube (catalyst tube which includes the inner tube (5, 15), outer tube (1,11), boundary (3, 13), inlet and outlet barrier (6,16) (see figures 1-5 and page 10, line 9 through page 30, line 17).
Mann et al. discloses a method for producing hydrogen in a shift reactor (100), since Mann et al. disclose an example of commercially practiced exothermic-type gas phase catalytic reaction which can be practiced in reactor (100) include shift reaction for producing CO and H2 (see paragraph 37), the method comprising: flowing a cooling fluid through a cooling fluid channel defined between a housing (shell, 101) of a shift reactor (100) and a reaction tube (catalyst tube, 109) disposed in the housing (101), since the catalyst tube are cooled by the inlet feed stream (see figures 1-2 and paragraph 39); flowing a gas comprising carbon monoxide and hydrogen through a reaction channel defined within the reaction tube (109), in which flowing the gas through the reaction channel comprises: flowing the gas across a heat transfer material (insert device, 124) disposed in the reaction channel to transfer heat from the flowing gas to the cooling fluid in the cooling fluid channel; and flowing the gas across a catalyst disposed in the reaction channel, the catalyst configured to catalyze a hydrogen generation reaction (see figures 1, 2 and 6 and paragraph 36-47 and 60).
	The prior art references fail to disclose a method, the method comprising: flowing a first cooling fluid through a cooling fluid channel defined between a housing of a WGS reactor and a reaction tube disposed in the housing; flowing a gas comprising carbon monoxide and steam through a reaction channel defined within the reaction tube, in which flowing the gas through the reaction channel comprises: flowing the gas across a heat transfer material disposed in the reaction channel to transfer heat from the flowing gas to the cooling fluid in the cooling fluid channel; and flowing the gas across a catalyst disposed in the reaction channel, the catalyst configured to catalyze a hydrogen generation reaction; and flowing a second cooling fluid through an inner cooling fluid channel defined within an inner tube disposed in the reaction tube.
	Claims 50-53 depend on claim 49.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 26, 2022, with respect to the obviousness double patenting rejection of claims 1-3 and 8 have been fully considered and are persuasive.  The obviousness double patenting rejection of claims 1-3 and 8 has been withdrawn. 
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-11, 13-24 and 27-38 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mann et al. (CA 2511720 A1) and Farace et al. (CA 3041056 A1).
	Claims 39-53 are new.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774